In the light of the very earnest presentation of counsel for appellant, and in response to appropriate assignments asserting error in the denial of requested findings and questioning the sufficiency of the evidence to support the findings made by the trial court, we have made a painstaking study of the record in this cause. From our study, it is disclosed that the requested findings sought to resolve fact issues upon which there was a sharp conflict in the evidence, and that there was not such a clear preponderance of the evidence on those issues as to compel the court to adopt any of such requests. Our analysis further discloses that the findings made by the trial court cover all of the material issues and were based upon conflicting evidence, and that the evidence did not clearly preponderate against any of the findings adopted. Such being the case, in conformity to rules repeatedly announced and persistently adhered to by this court, we deem ourselves *Page 91 
bound by the determination of the issues by the trial court. No useful purpose will be served by a discussion of the evidence.
It also appears that appellant suffered no prejudice from other matters assigned, and that such matters do not merit discussion.
It therefore follows that the judgment and order of the trial court must be, and they are, affirmed.
All the Judges concur.